DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 2, 2021 has been entered.  Claims 1-12 and 14-21 remain pending in the application.  Claims 4, 11 and 14-20 remain withdrawn from consideration.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous 35 USC 112 rejections of claim8 8 are withdrawn in light of applicant’s amendments to claim 8.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Carroll on November 30, 2021.  The application has been amended as follows: 	
Claim 4 was rejoined.
In claim 8 line 2, “about 0 to about 300,000” was changed to --substantially 0 to substantially 300,000--.
Claim 11 was rejoined.
Claim 14 was cancelled.
Claims 15-19 were rejoined.

In claim 18 lines 2-3, “a pressure of greater than or equal to about 3,000 psi, 5,000 psi, 10,000 psi, 20,000 psi, 30,000 psi, 40,000 psi, or 50,000 psi” was changed to --a pressure of substantially 3,000 psi to substantially 50,000 psi--.
In claim 19 lines 2-4, “a volumetric flow rate of greater than or equal to about 3, 10, or 20 barrels per minute (BPM), or in a range of from about 3 to about 20, from about 10 to about 20, or from about 5 to about 20 BPM” was changed to --a volumetric flow rate of substantially 3 to substantially 20 barrels per minute (BPM)--.
Claim 20 was cancelled.
In claim 21 line 2, “a rod load limit” was changed to --the rod load limit of the connecting rod--.
Election/Restrictions
Generic claim 1 is allowable. The restriction requirement among inventions I and II, species A-E, as set forth in the Office action mailed on August 25, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4, 11 and 15-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-12, 15-19 and 21 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12 and 21, the prior art does not teach a pump fluid end having all the limitations of claim 1, but more specifically comprising a suction valve assembly coupled with a front end of the reciprocating element; and a suction valve stop, wherein the suction valve stop is positioned within the reciprocating element bore such that the suction valve stop contacts and applies a closing force to the suction valve assembly when the suction valve assembly is stuck open at the end of a discharge stroke of the reciprocating element, wherein, when the suction valve assembly is not stuck in an open position at the end of the discharge stroke, a minimum distance between the suction valve assembly and the suction valve stop is greater than zero, such that the suction valve assembly does not contact the suction valve stop during normal operation of the pump.
With respect to claims 15-19, the prior art does not teach a pump fluid end having all the limitations of claim 15, but more specifically comprising a suction valve assembly coupled with a front end of the reciprocating element; and a suction valve stop, wherein the suction valve stop is positioned within the reciprocating element bore 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746